                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


  GERMMA HAMMOND, on behalf of                     )
  himself and others similarly situated,           )
                                                   )
        Plaintiffs,                                )
                                                   )
  v.                                               )      Case No. 3:19-cv-01099
                                                   )      Judge Aleta A. Trauger
  FLOOR AND DECOR OUTLETS OF                       )
  AMERICA, INC.,                                   )
                                                   )
        Defendant.                                 )


                                MEMORANDUM AND ORDER

       Plaintiff Germma Hammond brings this collective action on behalf of himself and others

similarly situated nationwide against Floor and Decor Outlets of America, Inc. (“F&D”), asserting

claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201–19, for unpaid overtime

compensation. Currently pending are (1) the plaintiff’s Motion for Conditional Certification of a

Collective Action and Expedited, Nationwide, Court-Supervised Notice to Putative Plaintiffs

(“Motion to Certify”) (Doc. No. 51); (2) three Motions to Dismiss, filed by F&D, seeking dismissal

of the claims asserted by three different opt-in plaintiffs on the basis that they have signed

arbitration agreements and are required to arbitrate their claims (Doc. Nos. 84, 86, 89); and (3) the

plaintiff’s Motion to Stay Motions to Dismiss Opt-In Plaintiffs or, in the Alternative, for an

Extension of Time to Respond (Doc. No. 100).

       Only the latter motion has been fully briefed by the parties, as they are embroiled in a

dispute as to which motion the court should consider first, whether the Motion for Conditional

Certification or the Motions to Dismiss, and both have sought extensions of the deadline for




   Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 1 of 11 PageID #: 999
                                                                                                    2


responding to the other’s motion(s). For the reasons set forth herein, the plaintiff’s Motion to Stay

will be granted in part and denied in part, and the court will enter a new briefing schedule for the

other pending motions.

I.       PROCEDURAL BACKGROUND

         Hammond filed the Collective Action Complaint (Doc. No. 1) in December 2019. Several

Notices of Consent to Become Party Plaintiffs were filed in the ensuing months, including notices

by Fierce Taylor, Edgar Cardona, and Craig Cheuvront. 1 Rather than an answer, the defendant

filed a Motion to Compel Arbitration on March 5, 2020, arguing that Hammond had entered into

a binding agreement to arbitrate any employment-related disputes, including FLSA claims, when

he began his employment with F&D. The court initially denied that motion without prejudice,

finding a material factual dispute as to whether the plaintiff had actually agreed to arbitrate. (Doc.

No. 42.) Following an evidentiary hearing, the court resolved that dispute in favor of the plaintiff,

Germma Hammond, and denied with prejudice the defendant’s Motion to Compel Arbitration.

(Doc. No. 97.) Meanwhile, however, the plaintiff had filed his Motion to Certify (Doc. No. 51),

and the defendant had filed the Motions to Dismiss the claims brought by opt-in plaintiffs Taylor,

Cardona, and Cheuvront on the grounds that these individuals, too, had signed binding arbitration

agreements.

         Shortly after the evidentiary hearing and ruling on the Motion to Compel Arbitration, the

court reset the deadline for the defendant to respond to the Motion to Certify but left intact the

time for the plaintiff to respond to the Motions to Dismiss. The plaintiff filed his Motion to Stay

and supporting Memorandum (Doc. Nos. 100, 101), requesting that the court stay briefing on the


         1
          Notices by at least two additional opt-in plaintiffs were filed, but the claims by those
plaintiffs have been dismissed, either voluntarily or on summary judgment. (See Doc. Nos. 94,
99.)



     Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 2 of 11 PageID #: 1000
                                                                                                     3


Motions to Dismiss until after a ruling on the pending Motion to Certify. The defendant then filed

its Response in Opposition to the plaintiff’s Motion to Stay (Doc. No. 106), along with a motion

for extension of its deadline for responding to the Motion to Certify (Doc. No. 105). The court

entered an Order granting the latter motion, indicating that it would reset the dates for a response

and reply after ruling on the plaintiff’s Motion to Stay. (Doc. No. 108.)

II.    THE PARTIES’ POSITIONS

       The Motions to Dismiss are premised upon the defendant’s contention that two of the opt-

in plaintiffs, Taylor and Cardona, actually executed Arbitration Agreements, and the third,

Cheuvront, had received a copy of the Employee Handbook and Arbitration Agreement and, by

continuing to work for F&D, signaled his agreement to arbitrate. Hammond argues that staying

the Motions to Dismiss until after the court has the opportunity to rule on the Motion to Certify

and to “determine[] the scope of the collective following the opt-in period” (Doc. No. 101, at 1, 4)

would promote judicial economy, efficiency, and fairness. He also argues that the filing of the

Motions to Dismiss does not deprive the court of jurisdiction to consider the Motion to Certify

first. Pointing to opinions from other courts facing related issues, he argues that arbitration is an

affirmative defense, consideration of which is not appropriate at the class certification stage and

does not affect whether notice is given to potential class members. (Doc. No. 101, at 4.)

       Regarding judicial economy and efficiency, he argues that a stay of briefing on the Motions

to Dismiss would allow counsel for the plaintiff to “consolidate responses and objections to

arbitration agreements for groups of opt-in plaintiffs in similar circumstances,” which, in turn,

would permit the court to rule more efficiently. (Id. at 1–2.) He notes that it is likely that putative

opt-in plaintiffs are likely to fall into at least three categories: (1) a set of employees, like

Hammond and Cheuvront, for whom the defendant does not have a signed arbitration agreement;

(2) a set of employees, like Taylor and Cardona, who, the defendant claims, signed an arbitration



  Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 3 of 11 PageID #: 1001
                                                                                                  4


provision electronically; and (3) a set of individuals who affirmatively opted out of arbitration.

Staying the Motions to Dismiss, the plaintiff claims, would give plaintiff’s counsel the opportunity

to gather information from opt-in plaintiffs to ascertain exactly “how many arbitration scenarios

exist” and “to conduct focused and efficient discovery related to any information needed from

Defendant on the alleged arbitration agreements or processes.” (Doc. No. 101, at 6.) This

procedure, he claims, would allow counsel to consolidate objections to arbitration by current and

future opt-in plaintiffs and, at the same time, to voluntarily dismiss claims brought by opt-in

plaintiffs who are clearly subject to arbitration, so that their claims can proceed in individual

arbitration without court involvement.

       Regarding fairness and the prevention of prejudice, the plaintiff argues, first, that he is

prejudiced in responding to the Motions to Dismiss, because, while the defendant has produced

agreements that purport to show the electronic signatures of Taylor and Cardona, the plaintiff has

not been permitted to conduct any discovery into the process by which their electronic signatures

were obtained and whether the opt-in plaintiffs knowingly waived their right to a jury trial and

assented to arbitration. The plaintiff believes that the agreements may be unenforceable, given the

manner in which the electronic signatures were obtained, but, he argues, he will need discovery to

verify or dispel that impression. 2 He claims that he will be in a better position to address the

arguments asserted in the Motions to Dismiss after a ruling on the Motion to Certify and after the

plaintiff has been permitted to conduct discovery more generally into F&D’s practices for

obtaining electronic signatures and concerning the on-boarding process.




       2
         It is not clear why the opt-in plaintiffs themselves could not supply counsel with all the
information needed to respond to the Motions to Dismiss.



  Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 4 of 11 PageID #: 1002
                                                                                                      5


       The plaintiff also expresses concern about potential prejudice to Taylor and Cardona,

should they “file full-throated oppositions” to the Motions to Dismiss aimed at their claims. This

concern arises from a fee-shifting provision in the arbitration agreements that they are alleged to

have signed electronically, which provides in pertinent part that, if a party “institute[s]” any legal

action and then upon notice “refuse[s]” to proceed in arbitration, the “responding party,” F&D,

“shall be entitled to recover from the initiating party all costs, expenses, and attorney’s fees

incurred as a result of such action.” (Docs. Nos. 88-1, at 4, 88-3, at 4.) In a nutshell, this provision

means that, if the opt-in plaintiffs “refuse” to arbitrate by bringing good-faith defenses to the

creation and enforceability of the arbitration agreement but their objections are ultimately

unsuccessful, they risk being saddled with attorney’s fees in an amount likely to far exceed any

actual damages to which they might be entitled, even if they ultimately prevail in their FLSA

claims against F&D in individual arbitrations. The plaintiff believes that the fee-shifting provision

is unconscionable and unenforceable, but he posits that Taylor and Cardona should not be required

to risk the court’s disagreement on that issue in order to bring good-faith objections to arbitration.

Alternatively, the plaintiff requests that the court rule on this issue separately, “allowing time for

Defendant to brief the issue if necessary.” (Doc. No. 101, at 12.) Finally, in the event the court is

not inclined to grant the Motion to Stay, the plaintiff requests a fourteen-day extension of the

deadline for responding to the Motions to Dismiss, to permit counsel to discuss this risk with their

clients and to conduct limited additional investigation into the circumstances surrounding the

alleged formation of the arbitration agreements.

       In response, F&D argues that opt-in plaintiffs are party plaintiffs and that, consequently,

the Federal Arbitration Act (“FAA”) is “clear about what must—and cannot— happen next.” (Doc.

No. 106, at 1.) Specifically, F&D argues that the FAA makes it clear that, once a motion to compel




  Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 5 of 11 PageID #: 1003
                                                                                                     6


arbitration has been filed, the court has no choice but to stay proceedings and rule on the motion

to compel arbitration before doing anything else. (Id. at 2 (citing Southard v. Newcomb Oil Co.,

LLC, No. 19-5187, 2019 WL 8111958, at *4 (6th Cir. Nov. 12, 2019)).) It also argues that the

question of whether to send notice to other potential opt-ins (who may well also be bound by

arbitration agreements) is unrelated to F&D’s motions to compel to arbitration those party-

plaintiffs who have already opted in and are subject to such agreements. F&D denies that there is

any efficiency to be gained by addressing the Motion to Certify first. To the contrary, it claims that

the plaintiff’s proposal “would undermine efficiency by delaying ruling on issues that could affect

the entire putative class.” (Doc. No. 106, at 6.)

       F&D then devotes much of its brief to the issue of certifying a collective action, arguing

that (1) the court must consider the fact that Hammond is not similarly situated to hourly employees

who, unlike him, are bound by arbitration agreements; (2) individual mini-trials are likely to be

required to determine whether each opt-in plaintiff who challenges his or her arbitration agreement

is nonetheless bound by it, meaning that “ancillary arbitration litigation could swallow this action

(id. at 9); (3) this court should follow the lead of the Fifth and Seventh Circuits—the only appellate

courts to have issued opinions on the topic—to find that it does not have discretion to send notice,

or to require that notice be sent, to F&D employees who are bound by arbitration agreements and

that F&D has “a right to present evidence of class members who cannot receive notice” (id. at 10);

and (4) it is improper for the plaintiff to “enlist this Court’s aid in identifying potential litigants

(whether or not they are ‘potential plaintiffs’ eligible to join this action),” because “[s]imilarly

situated employees must be identified before notice, not after” (id. at 12). Finally, it contends that,

if the court permits the plaintiff to oppose the arbitration motions, despite having missed the

deadline for doing so, it should again extend F&D’s deadline for responding to the Motion to




  Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 6 of 11 PageID #: 1004
                                                                                                   7


Certify, basically requiring the plaintiff to respond to the Motions to Dismiss before F&D is

required to respond to the Motion to Certify, because the individual opt-in plaintiffs’ “positions

concerning arbitration are directly relevant to the question of whether they are similarly situated”

to Hammond or to “thousands of putative class members.” (Id. at 13.)

       In his Reply, Hammond generally argues that the defendant’s position is not supported by

the law of the Sixth Circuit, which is not likely to follow the course charted by the Fifth and

Seventh Circuits regarding the propriety of providing notice of a collective action to employees

who might be bound by arbitration agreements, that F&D will ultimately have to respond to the

Motion to Certify even if the court rules that the three opt-in plaintiffs are subject to binding

arbitration agreements, and that F&D’s claim that it will be prejudiced by having to respond to the

Motion to Certify before the plaintiff responds to the later-filed Motions to Dismiss is

unsupportable. He also contends that the Sixth Circuit cases on which F&D relies are

distinguishable, and he reiterates the argument that Taylor and Cardona will be prejudiced by being

required to respond first, in light of the fee-shifting issue raising in his initial Memorandum. The

plaintiff devotes another three pages to arguing that the fee-shifting provision is unenforceable.

(Doc. No. 111, at 12–15.)

III.   DISCUSSION

       As may be apparent from the summary of the briefing, the parties’ arguments largely offer

previews of what they can be expected to argue at later stages of the litigation. They are not, for

the most part, directly addressed to the question of simply briefing the motions that have already

been filed. Moreover, as the plaintiff points out in his Reply, the order in which briefing occurs is

not necessarily determinative of the order in which the court will rule on the various motions.

       In Southard, an unreported Sixth Circuit opinion upon which the defendant relies, the

defendant had removed the case to federal court on the basis of federal question jurisdiction, as



  Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 7 of 11 PageID #: 1005
                                                                                                     8


the plaintiff asserted a claim under the FLSA alongside state law claims. Shortly after removal,

the plaintiff filed an amended complaint omitting his FLSA claim, and, on the same day, the

defendant filed a motion to dismiss or to compel arbitration or, alternatively, to stay the case

pending individual arbitration (“arbitration motion”). Shortly after that, the plaintiff filed a motion

to remand to state court, a motion to stay briefing on the arbitration motion and a motion to

expedite briefing on the motion to stay. The defendant, the same day, filed a motion to stay briefing

on the motion to remand until after a decision on the arbitration motion. Southard, 2019 WL

8111958, at *1. The district court effectively ruled on all of the motions at once, granting the

motion to remand, denying as moot the motion to stay briefing on that motion, and rejecting the

defendant’s claim that the court was required to rule on the arbitration motion before the motion

to remand. Id. at *2.

       The Sixth Circuit, applying an abuse of discretion standard, held that the district court erred

in failing to address the arbitration motion before the motion to remand, since the dismissal of the

federal claim had not actually worked to deprive the court of subject matter jurisdiction. Rather,

the court clearly had federal question jurisdiction at the time of removal and then chose not to

exercise supplemental jurisdiction over the state-law claims once the FLSA claim had been

dismissed. “Under these circumstances,” the Sixth Circuit held that, under the FAA, the district

court was required to address the defendant’s arbitration motion first, because, “once a motion to

compel arbitration is filed, ‘the district court [must] refrain from further action’ and must ‘first

determine whether there is a written agreement to arbitrate between the parties[.]’” Id. at *4

(quoting Midwest Mech. Contractors, Inc. v. Commonwealth Const. Co., 801 F.2d 748, 750 (5th

Cir. 1986)).




  Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 8 of 11 PageID #: 1006
                                                                                                      9


       Southard does not actually address the order of briefing the various motions, which was

apparently not an issue raised on appeal. Even if it had, Southard, which was limited to the

particular circumstances presented in that case, is not precisely on point. There, the question was

whether the named plaintiff should be compelled to arbitrate. Here, the court has already

determined that Hammond, the sole named plaintiff, is not subject to a binding arbitration

agreement, as a result of which his claims will be permitted to proceed in this court regardless of

what happens to the three opt-ins (or, for that matter, how the court rules on the Motion to Certify).

       On the other hand, that fact does not justify an indefinite delay in ruling on the Motions to

Dismiss 3 directed to the three opt-ins who, F&D claims, are subject to binding arbitration.

Moreover, whether the plaintiff needs discovery in order to respond to the Motions to Dismiss is

a separate question that could have been raised in a separate motion if the plaintiff indeed feels

that he needs such discovery.

       Regarding the other arguments specifically raised by the plaintiff, the purported

efficiencies that might be gained by the plaintiff in attempting to address responses and objections

to arbitration agreements for a putative collective of other opt-in plaintiffs in similar circumstances

does not justify delaying resolution of currently pending motions to enforce specific arbitration


       3
          The Motions to Dismiss are effectively motions to compel arbitration, as the relief they
seek is, in part, an order compelling the opt-in plaintiffs to arbitrate. (See, e.g., Doc. No. 85, at 5
(“[T]his Court should enforce the agreement between Taylor and Floor & Decor, and require the
parties to arbitrate this dispute according to the terms of the Agreement.”).) See also Taylor v. Pilot
Corp., 697 F. App’x 854, 861 (6th Cir. 2017) (noting that in previous Sixth Circuit opinions, “the
defendants’ motions to dismiss functioned as requests to compel arbitration” where, “[i]n each
case, the court faced a motion to dismiss claims that were brought (1) by an actual party to the
litigation; (2) who had allegedly agreed in writing to arbitrate; but (3) refused to do so” (citing Turi
v. Main St. Adoption Servs., LLP, 633 F.3d 496, 502 (6th Cir. 2011); Simon v. Pfizer Inc., 398 F.3d
765, 772 (6th Cir. 2005)).




  Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 9 of 11 PageID #: 1007
                                                                                                   10


agreements against individuals who have already opted in. In addition, the potential prejudice to

those opt-in plaintiffs arising from the fee-shifting provisions in the arbitration agreements they

are alleged to have signed is likewise not an issue relevant to the question of the order of briefing,

the order of decision making, or to the decision making itself. 4 Finally, it is premature at this

juncture to address the parties’ other arguments insofar as they address the merits of the pending

Motions to Dismiss and Motion to Certify.

       In sum, none of the arguments raised by either party is particularly persuasive. The Motion

to Certify has been pending since June 17, 2020. Briefing on it was stayed pending resolution of

the motion to compel the named plaintiff to arbitration and the plaintiff’s Motion to Stay. Further

delay is not warranted by the Motions to Dismiss directed toward the three opt-ins, as a ruling on

the Motion to Certify will be required regardless of how the court rules on the Motions to Dismiss.

Moreover, additional delay is potentially prejudicial to future opt-in plaintiffs for whom the statute

of limitations continues to run. On the other hand, the court has an obligation to promptly address

the Motions to Dismiss under the FAA. Accordingly, the plaintiff’s Motion to Stay will be granted

in part and denied in part, and both parties will be ordered to respond to the other pending motions.

IV.    CONCLUSION AND ORDER

       The Motion to Stay (Doc. No. 100) is GRANTED IN PART AND DENIED IN PART.

The motion is DENIED insofar as it seeks to stay briefing on the Motions to Dismiss until after

resolution of the Motion to Certify, but GRANTED to the extent it seeks an extension of the

plaintiff’s deadlines for responding to the Motions to Dismiss. The court sets the following briefing



       4
          The fee-shifting provision strikes the court upon cursory review as unconscionable, but
resolution of that question must be left for another day. In particular, if the arbitration agreements
are found to be valid, it appears that the enforceability of the fee-shifting provision within the
arbitration agreement will initially be within the purview of the arbitrator rather than the court.



 Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 10 of 11 PageID #: 1008
                                                                                                    11


schedule:

        1.      The defendant shall respond to the Motion to Certify (Doc. No. 51) by or before

Friday, August 28, 2020. The plaintiff may file an optional Reply by or before Friday, September

4, 2020.

        2.      The plaintiff shall respond to the Motions to Dismiss (Doc. Nos. 84, 86, 89) by or

before Friday, August 28, 2020. The defendant may file an optional Reply by or before Friday,

September 4, 2020. Because courts evaluating motions to compel arbitration “treat the facts as

they would in ruling on a summary judgment motion,” De Angelis v. Icon Entm’t Grp. Inc., 364

F. Supp. 3d 787, 792 (S.D. Ohio 2019) (citation omitted), the court will consider any declarations

or affidavits the plaintiff files with his opposition, as well as the declarations already filed by the

defendant, to determine whether material factual disputes exist as to the formation of agreements

to arbitrate.

        It is so ORDERED.



                                               ____________________________________
                                               ALETA A. TRAUGER
                                               United States District Judge




 Case 3:19-cv-01099 Document 113 Filed 08/12/20 Page 11 of 11 PageID #: 1009
